Citation Nr: 0502480	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  01-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever, to include rheumatic heart 
disease.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for osteoarthritis of 
the left ankle, right shoulder, and both knees.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA), 
Regional Office (RO).

This case was remanded by the United States Court of Appeals 
for Veterans' Claims in April 2003 and was subsequently 
remanded by the Board in October 2003.  Evidence from Dr. 
Buchanan was received subsequent to the October 2003 remand 
and a remand is required to fully complete development based 
on this recently submitted evidence.

In May 2002 a videoconference hearing was before Constance B. 
Tobias, who is the Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for residuals of rheumatic fever, to 
include rheumatic heart disease.  The reopened claim requires 
additional development and is the subject of the remand 
appended to this decision.  Additionally, the issue of 
entitlement to service connection for rheumatoid arthritis 
requires additional development.  These issues are therefore 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran's claim for service connection for residuals 
of rheumatic fever was most recently denied by the RO in an 
unappealed rating decision dated in October 1954.

3.  Evidence submitted since the October 1954 rating decision 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for residuals of rheumatic fever, to include 
rheumatic heart disease. 

4.  Osteoarthritis of the left ankle, right shoulder and both 
knees was not present in service, nor was it manifested 
within one year of discharge, and is not otherwise shown to 
be related to service.


CONCLUSIONS OF LAW

1.  The October 1954 rating decision denying service 
connection for residuals of rheumatic fever is final.  
38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of rheumatic fever, to include rheumatic heart disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Osteoarthritis of the left ankle, right shoulder and both 
knees was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The August 2001 Statement of the Case (SOC), and the July 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for service 
connection for rheumatoid arthritis was being denied because 
the medical evidence did not establish that he suffered from 
rheumatoid arthritis.  Similarly, the veteran was informed 
that his claim for service connection for osteoarthritis was 
being denied because there was no medical evidence linking 
osteoarthritis to service.  The SOC and SSOC made it clear to 
the veteran that in order to prevail on his claim, he needed 
to present evidence that he has rheumatoid arthritis or 
osteoarthritis that is related to service.  The RO sent 
letters dated in March 2001 and January 2004 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  The RO obtained 
service medical records, VA treatment records, private 
treatment notes, and provided a VA examination.  The veteran 
testified at a personal hearing.  The veteran has not 
indicated that there is any other evidence available, and 
more than one year has passed since he was notified of what 
he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in March 2001, which was 
prior to the May 2001 rating decision.  Therefore, VA has 
complied with the requirements of Pelegrini with respect to 
the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  New and material evidence to reopen a claim for 
entitlement to service connection for residuals of rheumatic 
fever, to include rheumatic heart disease.

Entitlement to service connection for residuals of rheumatic 
fever was most recently denied by the RO in a rating decision 
dated in October 1954.  Service connection was denied because 
there was no evidence establishing that the veteran had any 
residuals of rheumatic fever.  Decisions of the RO are final 
if not appealed,  38 U.S.C. § 709 (1952); Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008; currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); and may be 
reopened only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in October 1954 
which consists of VA treatment notes, statements from the 
veteran, the veteran's testimony at his hearing, and VA and 
private medical opinions that both support and oppose the 
veteran's claim that he has residuals of rheumatic fever to 
include rheumatic heart disease that is linked to service is 
new, in that it has not been previously considered.  It is 
also material.  The opinion from Dr. Buchanan dated in 
December 2003 states that the veteran has congestive heart 
failure and that his cardiac problems are directly related to 
rheumatic fever the veteran contracted in service.  This 
evidence directly addresses the specified reasons for the 
earlier denial of service connection and directly addresses 
an unestablished fact that is necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for residuals of rheumatic 
fever, to include rheumatic heart disease.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for residuals of 
rheumatic fever to include rheumatic heart disease, is 
reopened, the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  

III.  Entitlement to service connection for osteoarthritis of 
the left ankle, right shoulder and both knees 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Certain 
chronic diseases, to include osteoarthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year after separation from 
service, even though there is no evidence of the disease 
during service.  38 C.F.R. §§ 3.307,3.309 (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of osteoarthritis and there is no indication of this 
disability within one year of discharge from service.  The VA 
treatment records and the private medical records suggest 
that the veteran has developed osteoarthritis more recently 
and he has been diagnosed with osteoarthritis of his back, 
neck, left ankle, right shoulder, and both knees.  The VA 
treatment notes do not suggest any etiology for the 
osteoarthritis.  Dr. Buchanan does not suggest any etiology 
for the veteran's osteoarthritis when he stated that was the 
correct diagnosis.  There is a letter from an orthopedic 
surgeon, Dr. Carl Nelson, dated in June 2000 that states the 
veteran underwent a total knee replacement due to wear and 
tear osteoarthritis and that the veteran had been suffering 
pain for several years and developed osteoarthritis.  There 
is no suggestion of any link to service.

The veteran underwent a VA examination in January 2004.  The 
examiner diagnosed the veteran with osteoarthritis of the 
left ankle, right shoulder and both knees.  The examiner 
offered his opinion that there was no relationship between 
the veteran's current osteoarthritis and the acute rheumatic 
fever he suffered in service.

Based on the above, the Board finds that entitlement to 
service connection for osteoarthritis of the left ankle, 
right shoulder, and both knees, is not warranted.  The Board 
notes the VA examiner's opinion that the veteran has 
osteoarthritis and that there is no relationship between that 
disability and the veteran's acute rheumatic fever suffered 
in service.  None of the medical evidence suggests a link to 
service, and in fact the evidence suggests that the veteran's 
osteoarthritis did not develop until many decades after 
service.  Dr. Nelson's letter indicated that as of 2000, the 
veteran had been suffering knee pain for a few years.  None 
of the private medical records suggest a link between the 
veteran's osteoarthritis and his military service.  The Board 
acknowledges that the veteran is of the opinion that his 
osteoarthritis of the left ankle, right shoulder and both 
knees is related to service.  However, while the veteran is 
competent to describe symptoms, he is not a medical 
professional, and is not competent to offer opinions as to 
the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for osteoarthritis of the left 
ankle, right shoulder, and both knees.  There is no medical 
evidence that the veteran's osteoarthritis was manifested 
within one year of discharge, so there is also no basis for 
presumptive service connection.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for residuals 
of rheumatic fever, to include rheumatic heart disease is 
reopened.  

Entitlement to service connection for osteoarthritis of the 
left ankle, right shoulder, and both knees, is denied.


REMAND

As noted above, a significant change in the law occurred 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board finds that complete treatment records from the 
veteran's private physician, Dr. Buchanan, are required in 
order to make a complete review of the veteran's claim.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  

The Board also finds that additional examinations are 
required.  First, the veteran should be provided a VA 
examination for residuals of rheumatic fever, to include 
rheumatic heart disease is required.  The record is not clear 
as to whether the veteran suffers from residuals of rheumatic 
fever, or if he suffers from rheumatic heart disease, or if 
his heart disease is of some other etiology.  The veteran 
should be scheduled for a VA cardiology examination to 
ascertain the diagnosis and etiology of this current 
disability.  Second, the veteran should be provided a VA 
examination to determine if the veteran suffers from 
rheumatoid arthritis, and if so, whether or not it is linked 
to service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because additional development is required and new 
examinations are warranted, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
DC for the following action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to the 
claim for service connection for 
residuals of rheumatic fever, to include 
rheumatic heart disease that he has in 
his possession.

2.  Obtain all available treatment 
records from Dr. Thomas L. Buchanan, St. 
Anthony's Health Clinic, 200 South Moose 
Street, Morrilton, AR 72110.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should schedule the veteran 
for a cardiac examination in order to 
ascertain if the veteran suffers from 
rheumatic heart disease, or any other 
residuals of rheumatic fever, and, if so, 
whether or not it is related to service.  
All indicated tests should be conducted, 
and the examiner should review the claims 
folder.  The examiner should specifically 
review the service medical records and 
the records from Dr. Buchanan, and Dr. 
Westerfield.  The examiner should 
indicate the diagnosis of the veteran's 
cardiac disability.  If a cardiac 
disability, or any other residual of 
rheumatic fever, is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current residuals of 
rheumatic fever, to include rheumatic 
heart disease, if diagnosed, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
diagnosis and etiology of the veteran's 
disability.  The examiner should 
determine if the veteran suffers from 
rheumatoid arthritis, and if so whether 
it is related to service.  All indicated 
tests should be performed.  The examiner 
should specifically review Dr. Buchanan's 
treatment records, and Dr. Buchanan's May 
2002 letter indicating his opinion that 
the veteran suffers from rheumatoid 
arthritis that is related to service.  
The examiner should also review the VA 
opinion from January 2004 suggesting that 
the veteran does not have rheumatoid 
arthritis.  If rheumatoid arthritis is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current rheumatoid arthritis was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  The examiner should examine the 
service medical records, specifically the 
Oakland Regional Hospital records from 
1944 showing complaints of joint pain.  A 
complete rationale for any opinion 
offered should be included.

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


